Citation Nr: 1130839	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served in the National Guard and participated in active duty for training from September 3, 1970, to December 31, 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2009 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska denied the benefits sought on appeal.  

In March 2011, the Veteran testified at a hearing conducted before the undersigned Acting Veterans Law Judge at the RO in Lincoln, Nebraska.  A transcript of the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is the result of an injury incurred in the line of duty during active duty for training (ACDUTRA).  

2.  The Veteran's tinnitus is the result of an injury incurred in the line of duty during ACDUTRA.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred as a result of his period of ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.385 (2010).  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his period of ACDUTRA.  38 U.S.C.A. §§ § 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2010).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1) (2010).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A), (B); 38 C.F.R. § 3.6(d)(1), (2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).  See also Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

      A.  Bilateral Hearing Loss

The Veteran maintains that he has bilateral hearing loss as a result of his exposure to extreme noise while serving as a light vehicle driver during his period of ACDUTRA in the military.  He contends that his hearing problems began after he got out of basic training and have continued since this time.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, the Board notes that, on his June 1970 examination conducted pursuant to his enlistment in the United States Army National Guard, the Veteran did not indicate that he had or had had hearing loss or ear, nose, or throat trouble.  In addition, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of his June 1970 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  It does not appear that an audiological evaluation was conducted at this time, however, the administered whispered voice test reflected a score of 15/15 in both the right and left ear.  

On the December 1970 examination conducted pursuant to the Veteran's release from active duty, the clinical evaluation of his ears and drums was shown to be normal, and he denied a history of hearing loss or ear, nose, or throat trouble on his report of medical history.  The authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
XXXX
10
LEFT
25
20
15
XXXX
15

Significantly, at the separation examination, the examiner found the Veteran's hearing acuity to be within normal limits.  Indeed, no hearing disability was acknowledged by either examiner at either evaluation.  In addition, in March 2009, a subsequent VA examining audiologist found that the separation audiological results in particular were normal.

In a January 2009 statement, the Veteran listed his duties in service, and described his exposure to loud noise while performing these duties.  The Veteran explained that he had extensive noise exposure during basic training and some of his training exercises included working with small weapons, rifles, light artillery weapons and hand grenades.  He described participating in an infiltration course wherein machine guns were fired "over [their] heads" and explosive devices were detonated around his unit.  According to the Veteran, while he was provided with ear plugs at the rifle range, he was not provided with any other form of hearing protection during the remainder of the above-mentioned training exercises.  The Veteran also stated that he was exposed to engine noise for long periods of time while carrying out his duties as a light vehicle driver.  During his March 2011 hearing, the Veteran explained that his responsibilities included driving five ton tractors to and from his base camp on a weekly basis - sometimes more.  According to him, these trucks vibrated and produced a lot of noise due to lack of insulation and padding.

The Board notes that the Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2010).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  A review of the Veteran's DD 214 shows that his Military Occupational Specialty (MOS) was that of a light vehicle driver, that he completed basic combat training during his four month period of ACDUTRA, and that he received a Sharpshooter badge.  Indeed, the Board can find no information in the claims file that calls into question the Veteran's statements about noise exposure while performing his duties and participating in basic training.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving as a light vehicle driving and completing basic training during his period of ACDUTRA is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in March 2009, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
35
45
40
LEFT
5
10
30
50
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in both ears.  These findings-as well as a subsequent audiological evaluation-meet the requirements of 38 C.F.R. § 3.385.  

Thus the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  This question of the etiology of the Veteran's hearing loss is medical in nature and requires medical evidence for its resolution.  In this case, the medical evidence is conflicting about the matter

During the March 2009 VA examination, the Veteran provided his medical history and reported that his situation of greatest difficulty was trying to hear and understand speech at times.  He discussed his military duties and reported to have experienced acoustic trauma while serving as a truck driver in service.  It was noted that the Veteran worked in the farming industry after service.  He did not report any post-service occupational noise exposure and he denied any recreational noise exposure.  Based on his review of the records and audiological evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, noted that this disability had a significant effect on his occupational activities, and concluded that "[i]t is not as likely as not that the veteran's current hearing loss is due to [his] military service."  The rationale given for this opinion was that the Veteran's hearing was normal at the time of his discharge.  According to the examiner, "[a]dditional noise exposure, aging and health conditions since his military separation are likely contributing factors in the veteran's hearing loss. . . ."  

The Veteran also underwent another audiological evaluation with a private hearing specialist in October 2009 that was discussed in a November 2009 letter.  The private audiologist, C.F., reviewed some of the Veteran's service treatment records, and noted the Veteran's reported claim that he experiences difficulty understanding conversation in difficult listening situations.  During the evaluation, the Veteran presented a history of exposure to loud noise while serving in the military.  He described his in-service duties which included operating a loud heavy truck and working with rifles.  Since service, the Veteran has worked in the farming industry, and denies ear pain, drainage, rapidly progressive hearing loss, balance or dizziness problems, or sensitivity to loud sounds.  C.F. also conducted an audiological evaluation of the Veteran, the results of which are discussed in his opinion.  Concerning this, the results of October 2009 private audiometric testing showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
45
45
LEFT
10
20
35
50
50

The private audiogram results were provided in graph form and were annotated with the numeric equivalents provided above.  Based on his review of certain service treatment records, and his discussion with and audiological evaluation of the Veteran, the audiologist diagnosed the Veteran with bilateral sensorineural hearing loss and determined that it was quite likely that the noise exposure the Veteran suffered during his military service was the beginning of his hearing loss.  He further explained that the type and degree of the Veteran's hearing level is consistent with noise induced hearing loss, and recommended that the Veteran be fit with bilateral open-fit high frequency hearing aids in an effort to improve his ability to communicate.  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss began after his period of ACDUTRA.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

Neither examiner in this case provided a thorough discussion for the conclusions reached or the opinions rendered in the reports.  In rendering his negative opinion, the VA examiner explains that his conclusion is supported by the Veteran's normal audiological results at the time of discharge.  He further states that additional noise exposure, age, and health conditions since military separation are likely contributing factors in the Veteran's hearing loss.  First, by noting that the Veteran was shown to have normal hearing on his separation examination report, and that additional noise exposure after service may have contributed to the Veteran's hearing loss, the VA examiner may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what he meant from what he did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In addition, the VA examiner concluded that post-service noise exposure was a factor, even though the Veteran did not report any occupational noise exposure and denied any recreational noise exposure.  Furthermore, the Veteran reported in his January 2009 statement that he was only provided with ear plugs during certain training exercises in service, but not during others.  Indeed, the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his duties and participating in basic combat training exercises during ACDUTRA, and his assertions that he has continued to experience symptoms of hearing loss since his discharge from service.  

On the other hand, the November 2009 private audiologist considered the Veteran's description of his in-service experiences and his exposure to loud sounds while working with small weapons and operating a truck.  He acknowledged that the Veteran worked in the farming industry after service.  However, the private examiner considered the Veteran's description of the noise exposure he experienced while serving his period of ACDUTRA, conducted an audiological evaluation of the Veteran, and rendered an opinion based on these experiences and the examination results.  Based on the audiometric readings, he explained that the type and degree of the Veteran's hearing level is consistent with noise induced hearing loss, and determined that the Veteran's hearing loss was related to his military service.  

It would have also been helpful if the private audiologist brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  However, the Board finds it unnecessary to remand this case again for another medical opinion.  Instead, given that the positive November 2009 opinion indicates that, at minimum, the high frequency sensorineural portion of the Veteran's hearing loss is consistent with hearing loss due to noise exposure, and the record reflects that he served as a light vehicle driver, completed basic combat training, did not report any occupational noise exposure, and had no recreational noise exposure and the fact that the Board has conceded that the Veteran had noise exposure in service, the Board will resolve reasonable doubt about the connection between the current hearing loss and the noise exposure in service in his favor and grant service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

      B.  Tinnitus

In considering the evidence of record under the laws and regulations concerning direct and secondary service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains he was exposed to extreme noise while serving as a light vehicle driver and participating in basic training exercises during his period of ACDUTRA.  In a January 2009 statement, as well as during his March 2011 Travel Board hearing, he contended to have experienced ringing in his ears since this time.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD 214 confirms that his MOS was that of on light vehicle driver and that the Veteran participated in basic combat training during his period of ACDUTRA.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service noise exposure while participating in basic training and serving as a light vehicle driver.  That the Veteran has hearing loss adds to the credibility of the Veteran's contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence was at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to noise during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

The Veteran was afforded a VA examination in connection with his tinnitus claim in March 2009.  During the examination, the Veteran reported that his tinnitus began "a long time ago."  According to the examiner, when asked to provide an approximate time period as to when he first noticed the ringing in his ears, the Veteran responded sometime between "10-15 years ago."  Based on the audiological evaluation and the Veteran's reported statement, the examiner diagnosed the Veteran with tinnitus for VA purposes and determined that it was less as likely as not that the Veteran's current hearing loss was due to his military service.  However, in his May 2009 notice of disagreement, as well as during his March 2011 hearing, the Veteran disputed these results, and maintained that the examiner's report was inaccurate as he never made the assertion that his tinnitus began 10-15 years prior.

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  In fact, his significant noise exposure appears to be limited to his period of active duty for training.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  

Thus, without reaching a determination as to whether the Veteran's tinnitus was caused or aggravated by his now service-connected hearing loss, the fact remains that the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service during his period of ACDUTRA.  Again, and of particular importance in this regard is the fact that the Veteran's in-service noise exposure has been conceded.  Thus, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
RYAN T.  KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


